 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDBauman Chevrolet, Inc.andInternational Associationof Machinists and Aerospace Workers,District No.63, AFL-CIO. Case 6-CA-4165October 30, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 22, 1968, Trial Examiner David Londonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel and Respondent each filed exceptions to theTrialExaminer's Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as modified herein.The Trial Examiner found that following theUnion's initial demand for recognition on January 19,1968, the Respondent engaged in a course of conductconsisting of coercive interrogations and threats ofretribution in violation of Section 8(a)(1) of the Act,and he concluded that the Respondent's refusal torecognize and bargain with the Union was motivatedby a rejection of the collective-bargaining principle ora desire to gain time in which to undermine theUnion's majority and violated Section 8(a)(5).2 TheRespondent urges that even if the violations ofSection 8(a)(1) found by the Trial Examiner aresustainedby the Board, the violations are notsufficient to justify the 8(a)(5) finding or a bargainingorder.We do not agree with this contention, and forthe reasons set forth below we adopt the conclusionof the Trial Examiner that the Respondent violatedSection 8(a)(5) of the Act.We find, as discussed by the Trial Examiner, thatfollowing the demand for recognition the Respondentengaged in the following violations of Section 8(a)(1):(a)Nuzum,Respondent'sGeneralManager,coercively interrogated employee Aducci concerninghisparticipation in the organizing campaign andthreatened Aducci that the business might close as aresult;(b) Bauman, Respondent's President, coercivelyinterrogatedemployeeTrujilloconcerning unionmeetings and as to whether Trujillo had signed anauthorization card;(c)Bauman threatened employee Folden thatorganizing a union might result in closing the busi-ness,(d) Bauman coercively interrogated employeeAducci as to "what started all of this";(e)Bauman threatened seven employees in thebody shop that retribution might result from orga-nizing a union.In addition, there is uncontroverted evidence estab-lishing that the Respondent engaged in other viola-tions of Section 8(a)(1). In particular, (1) Baumaninterrogated employee Aducci as to whether he madethe call to the Union, and created the impression ofsurveillance by his remark to Aducci that "In theother shop they think you did;" (2) Bauman interro-gated employee Thomas as to what he believed theUnion could do for him; and (3) Bauman coercivelyquestioned Aducci as to whether Bauman had actu-ally threatened to close the business if the organizingwere successful and rebuked Aducci for not statingthat Bauman had not made such a threat. Consideringthesenumerous violations, the conclusion is war-ranted that the Respondent's refusal to recognize andbargain with the Union was prompted by a rejectionof the collective-bargaining principle, and a desire togaintime in which to undermine the Union'smajority.'Moreover, the evidence is clear that the Re-spondent had no good-faith doubt of the Union'smajority.When the Union demanded recognition onJanuary 19, 1968, the Respondent's officials exam-ined the authorization cards and agreed that theUnion represented a majority of the employees.Thereafter, theRespondent ignored two writtenrequests by the Union to meet and bargain, but at notime until the hearing more than 4 months later didthe Respondent ever express a desire for an electionor a doubt of the Union's majority status. For thisadditional reason, we find the Respondent violatedSection 8(a)(5).IThe Respondent has excepted to certainof the TrialExaminer'scredibility findings. As we are not persuaded that a clear preponderanceof all the relevant evidence shows that that the Trial Examiner'sresolutionof credibilityissues was incorrect,we find insufficient basisfor disturbing his credibility findings.StandardDry Wall Products, Inc.,91 NLRB 544,enfd.188 F.2d 362(C.A. 3).2 Joy Silk Mills v. N.L.R.B.,185 F.2d732 (C.A.D.C.),cert. denied341 U. S. 914.3 N.L.R.B. v. Quality Markets,Inc., 387 F.2d 20 (C.A. 3).173 NLRB No. 78 BAUMAN CHEVROLET, INC.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Bauman Chevrolet, Inc., Wilkinsburg, Pennsylvania,itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as so modified:Substitute the attached notice as an appendix forthe one recommended by the Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESThis Notice is Posted by Order of theNational Labor Relations BoardAfter a trial at which all sides had the chance togive evidence, the National Labor Relations Boardfound that we, Bauman Chevrolet, Inc., violated theNational Labor Relations Act, and ordered us to postthis Notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protection; andTo refrain from any or all of these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT ask you whether you are a unionmember of, or are helping International Associationof Machinists and Aerospace Workers, District No.63, AFL-CIO, or any other union.WE WILL NOT threaten you with a sale of ourbusiness or with other harm because of yourmembership in or support of a union.WE WILL NOT create the impression of spying onyour organizing activities.WE WILL recognize International Association ofMachinists and Aerospace Workers, District No 63,AFL-CIO, as the only collective-bargaining repre-sentative of our employees in the bargaining unitwhich isAll service department employees, new and usedcar department employees, and parts departmentemployees, at our Wilkinsburg, Pennsylvania,facilities, excluding salesmen, office clerical em-ployees, and supervisors as defined in the Act.WE WILL bargain, on request, with InternationalAssociation of Machinists and Aerospace Workers,475DistrictNo. 63, AFL-CIO,on wages, hours andconditions of employment,and any agreement wereach will be put in writing and signed.BAUMAN CHEVROLET, INC(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this Notice may bedirected to the Board's Regional Office, 1536 FederalBuilding,1000LibertyAvenue,Pittsburgh,Pennsylvania 15222, Telephone 412-644-2969.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON, Trial Examiner Upon a charge filed andserved February 12, 1968, by International Association ofMachinists and Aerospace Workers, District No. 63, AFL-CIO("the Union"), the General Counsel of the Board, on March25, 1968, issued the complaint herein alleging that BaumanChevrolet, Inc ("Respondent") had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended ("The Act"). Insubstance, the complaint alleges that Respondent (1) engagedin specified conduct interfering with, restraining and coercingits employees in the exercise of rights guaranteed in Section 7of the Act, and (2) that since on or about January 19, 1968,refused to recognize and bargain with the Union as the dulydesignated collective-bargaining representative of an appro-priate unit of its employees with respect to rates of pay, wages,etc. By its answer, Respondent denied the commission of anyunfair labor practices.The hearing herein was conducted at Pittsburgh, Pennsyl-vania on May 20-21, 1968, at which the General Counsel andRespondent appeared by counsel and were afforded fullopportunity to examine and cross-examine witnesses, and tointroduce evidence upon the issues of the case. Briefs filed bytheGeneral Counsel and Respondent have been fully con-sideredUpon the entire record in the case' and my observation ofthe demeanor of the witnesses who testified, I make thefollowing-FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTDuring all times relevant herein, Respondent was and is aPennsylvania corporation engaged in the retail sale andservicing of new and used motor vehicles at its place of1Motions made during the hearing,on which ruling was reserved,are disposed of in accordancewiththe findings and conclusions thatfollow. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness in Wilkinsburg, a suburb of Pittsburgh, Pennsylvania.During the year preceding the issuance of the complaintherein, Respondent's gross sales were in excess of $500,000,and received goods and products directly from outside theCommonwealth of Pennsylvania valued in excess of $50,000.The complaint alleges, the answer admits, and I find thatRespondent is, and during all times relevant was, engaged incommerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all time material herein, alabor organization within the meaning of Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESAt the hearing, the parties stipulated that the followingemployees of Respondent constitute an appropriate collective-bargaining unit within the meaning of Section 9(b) of the ActAll service department employees, new and used car depart-ment employees, and parts department employees at Respon-dent's Wilkinsburg, Pennsylvania, facilities, excluding salesmen,office clerical employees and guards, professional employeesand supervisors as defined in the Act. It was further stipulatedthat on January 19, 1968, there were 32 employees in thatunit.On January 19, 1968,2 Theodore C. Bold, the Union'sbusiness representative, accompanied by Ralph E. McFarland,an organizer for the Union, went to Respondent's premises andintroduced themselves to Jerry Nuzum, Respondent's "generalmanager," and Raymond Baldwin, its used car manager.Following the introductions and Nuzum's statement that hehad been "expecting" this visit, Bold told Nuzum that herepresented a majority of the employees in the unit describedabove and asked whether Nuzum had any doubt concerningthat representation. Without apparently waiting for an answer,Bold removed from his pocket 18 cards purporting to besigned by employees designating the Union as their bargainingrepresentative and told Nuzum that he had proof of theUnion's majority. Nuzum asked to see the cards and Boldhanded the 18 cards to him. Nuzum "looked at them, one byone, individually, and passed them, one by one, to [Baldwin]who also looked at them individually." After the cards werereturned,Bold asked Nuzum and Baldwin if the cardsexhibited to them were 18 in number and constituted themajority of Respondent's employees and both men answeredaffirmatively. Bold thereupon took "a recognition agreement"from his pocket and asked Nuzum if he would like to sign it.Nuzum, without reading the agreement, replied that he wouldnot sign it, that he would have to await instructions fromWilliam L. Bauman, president and principal stockholder ofRespondent, who was then in FloridaThe foregoing findings pertaining to the January 19 meetingare based on the composite testimony of Bold and McFarlandwhich I unhesitatingly credit. Much of it was corroborated byNuzum and Baldwin. The only material respect in whichNuzum's testimony varies from that of Bold and McFarland,2 Unless otherwise specified,all reference to dates herein are to theyear 1968.but which I do not credit, is as follows Nuzum testified thatimmediately after Bold identified himself and told him that herepresented themajority of Respondent's employees, he(Nuzum) told Bold that he did "not believe that [Bold]represented a majority of [Respondent's] employees "Nuzumfurther testified, however, that at that point Bold pulled somecards out of his pocket, stated that he had proof of his claimedmajority, and asked Nuzum whether he would like to see thecards and that he replied affirmatively. Nuzum further testifiedthat he hesitated for a moment but then took the cardsfollowing which he and Baldwin "glanced through the cards"and handed them back Nuzum admitted that it was at thispoint that Bold asked: "Now, will you recognize that we arethe bargaining agent for your employees" and that his onlyreply thereto was that he had "no authority to recognize ornegotiate with anyone, Mr. Bauman will have to do that," andhewould notify both Bauman and his attorney.Afterexamining the cards,Nuzum made no claim or assertion thathe entertained any doubt concerning the Union's majoritystatus. Indeed, insofar as the record discloses, he had no reasonto entertain such a doubt. His refusal to examine and sign therecognition agreement tendered him was based solely on theclaimed lack of authority to grant such recognition.Bauman returned from Florida on January 22 or 23 atwhich time Nuzum "told him what had transpired" at themeeting with Bold on January 19. On January 23, Respondentreceived the Union's letter of January 22 again asserting itsstatus as majority representative of Respondent's employeesand renewing its demand for recognition and bargainingThough the demand was repeated by the Union's letter ofJanuary 31, Respondent has steadfastly ignored that demand.This,notwithstanding that at no time after Nuzum andMcFarland on January 19 examined the 18 cards designatingthe Union, until the hearing herein, 4 months later, was thereany challenge of the authenticity of those cards, nor was thereany doubt proclaimed by anyone in behalf of Respondentconcerning the Union's majority status.At the hearing, 22 cards, dated January 17 or January 18,designating the Union as collective-bargaining representativeand purporting to be signed by 21 employees in the 32member unit were received in evidence 3 Bold testified that 12of these cards, General Counsel's Exhibit 4-a to 4-1 inclusive,purporting to bear the signature of 12 employees in the unit,were individually handed to him at a meeting with the men onJanuary 17 by the employees whose purported signatureappears thereonThough Bold admitted that he did notactually see any of these employees sign or date the card, "theBoard, with court approval has held ... that cards are properlyauthenticated through witnesses who testify to receiving asigned card from the signatory employee."McEwen Manu-facturing Company,172 NLRB No. 99;Marlene IndustriesCorporation,171 NLRB No 118;Hunter Engineering Com-pany,104 NLRB 1016, 1020, enfd. 215 F.2d (C.A. 8). In anyevent, 7 of these 12 employees testified that they signed anddated their cards.Five cards, General Counsel's Exhibit 6-a, b, c, d, and f,purportedly signed by members of the unit, were identified byDavid Folden, a member of the unit, who testified credibly3 Two cardswere signed by Stephen Bachner, G.C. Exhs.4(e) and8(d), only one of which is counted in establishingthe Union'smajoritystatus BAUMAN CHEVROLET, INC.that he saw each signatory to these five exhibits sign and datethe card bearing his signature. An additional card, Exhibit 6-e,was properly authenticated by the signer thereof. Four cards,General Counsel's Exhibit 8-a, c, d and e were identified byWitham Johns, a member of the unit who testified crediblythat he received these cards from the signers thereof, all ofthem members of the unit involved, and saw each of them signtheir card.The principal objection urged by Respondent to theadmissibility of the cards authenticated only by others thanthe signatories thereof is that the "best .and proper personto identify [them] would be the person who signed the cardrather than" the witness who saw the signatory attach hissignature. Though it may be conceded that the "best" methodof establishing the authenticity of the cardis asRespondentsuggests, it does not follow that it is theonlymethod, or thatthe course pursued by the General Counsel is improper Atthevery least,"the General Counsel adequately made outa primafacieshowing by the testimony he did present to support theadmissibility of the cards as evidence of the Union's majority.And, absent rebutting evidence, Respondent made no effort toadduce any, the cards . . must be given probative force."Northwest Engineering Company,158 NLRB 624, 629 Nor isthere any merit to the contention that with respect to some ofthe cards the record fails to expressly establish that thesignatories read the card before attaching his signature. Thesignatures having been properly authenticated, and there beingno proof to the contrary, it may reasonably be assumed thateach signer read the card before he signed it.The record discloses that the 21 cards relied on by theGeneral Counsel were of two types Seventeen were of thetype reproduced at the top of Exhibit A hereto attached[Appendix A omitted from publication] and the remainderwere of the type reproduced on the lower part of said Exhibit.In his closing argument, Respondent contended that the cardof James Weixel, of the type reproduced on the upper part ofExhibit A, "should be disregarded for the purpose of estab-lishingmajority status, inasmuch as the printed material onthat card established an alternative procedure in connectionwith a representation claim, either to support a demand forrecognition or an NLRB election, and that James Weixel hadno knowledge of that alternative position by virtue of notreading the card or having the card read to him."4 Though,during the hearing, the objection pertaining to the dualpurpose of the card was urged only with respect to the card ofWeixel, Respondent, in its brief, urges that I consider thisvariance in the cards with respect to the 16 other cards whichmake similar reference to an election. Having done so, Iconclude that all of these cards are valid designations of theUnion as collective-bargaining representative by the signatoriesthereto.To begin, there is not a scintilla of evidence thatanyemployee was told that the card would be usedonlyto get anelection, a situation considered by the Board inCumberlandShoe Corporation,144 NLRB 1268, enfd. 351 F 2d 917 (C.A.6).Here, by signing the card in question each signatory agreed"that this cardmaybe usedeitherto support a demand forrecognition or any NLRB election,at the discretion of theUnion."By that grant of authority, each signatory did not4 David Folden, who obtained Weixel's card and saw him sign it,testified that he told Weixel that the card "was for union recognition"and denied that he told Weixel"that the card was for an election."477restrict its use for election purposes only. Instead, it vested theUnion withdiscretionto use the card for that purpose if, initsjudgment, not in the judgment or under direction of thesignatory, it became advisable or necessary to do so. And wherecards are solicited "for the dual purpose of (a) petitioning theBoard for an election, and (b) authorizing the Union torepresenttheemployeesastheircollective-bargainingagent.... [the cards are] valid designations of the Union asbargaining representatives of the employees."Lenz Company,153 NLRB 1399, 1401-02;The Shelby Manufacturing Com-pany,155 NLRB464; General Steel Products, Inc.,157 NLRB636, 644, and cases cited therein."The central inquiry in determining the effect to be givenauthorization cards is whether the employees by their act ofsigning clearly manifested an intent to designate the union astheir bargaining agent. The starting point, in assessing thatintent, is the wording of the card. Where the card on its faceclearly declares a purpose to designate the Union, the carditself effectively advises the employee of that purpose, andparticularly so where, as here, the form of the card is such asto leave no room for possible ambiguity,"Levi Strauss & Co.,172 NLRB No.57, McEwen Manufacturing Co.,172 NLRBNo 99.Here, the forthright and unambiguous pronouncement atthe top of all the cards, printed in bold contrastingredcoloralmost ih inch high: "YES, I WANT THE I A.M." leaves nodoubt as to the intent to designate the Union. The onlyimplication that arises therefrom is that by signing the cardeach signatory clearly and unequivocally expressed his desirefor representation by the Union and that if, in the judgment oftheUnion, an election became necessary, all the signatorieswould vote for the Union.Respondent's final contention with respect to the cards,that the Union, in effect, withdrew its demand for recognitionbased on its designation cards by filing a petition for electionand certification by the Board is equally without merit. TheBoard, with court approval, has repeatedly held that a "uniondoes not withdraw or waive its demand [for recognition andbargaining] by seeking an election when the Employer makesitclear that it will not recognize the Union."N.L.R.B. vElliott-Williams Co.,345 F.2d 460 464 (C.A.7),N.L.R.B. v.Inter-CityAdvertisingCo.,190 F.2d 420, 421 (C.A. 4);N.L.R.B. v. Model Mill Co.,210 F.2d 829, 830 (C.A. 6),N.L.R.B. v. Storack Corp.,357 F 2d 893, 895 (C.A. 7).On the entire record I find that on January 17-18, 1968, amajority of the employees in the unit heretofore describeddesignated the Union as their representative for the purpose ofcollective-bargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment. In ac-cordance with Section 9(a) of the Act, the Union therebybecame the exclusive representative of all the employees inthat unit for the purposes described immediately above.Itbeing undisputed that Respondent ignored the Union'sletter of January 22 and January 31 asking for recognition andan appointment to negotiate a contract, I find that its failureand refusal to do so was not occasioned byanydoubt, in goodfaithor otherwise, concerning the Union's majority status.Even if it be assumed, as Nuzum testified, that he told Boldthat he did not believe that the Union represented a majorityof the employees, "a good faith doubt is not establishedmerely by an assertion but must have some reasonable orrational basis in fact."N.L.R.B. v. Sinclair Co., 397F.2d 157(C.A. 1, 1968), citingN.L.R.B. v. Superior Sales, Inc.,366 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.2d 229, 237 (C.A. 8). If, indeed, Nuzum entertained orexpressed such doubt it was, according to his own testimony,dispelledwhen he took the cards tendered by Bold and"glanced" through them. Thereafter, neither he, nor anyoneelse in behalf of Respondent, expressed any such doubt.Nor is there any merit to Respondent's contention thatNuzum was without authority to grant the requested recogni-tion.Respondent's answer admits he was its "General Man-ager" and Bauman testified that during his absences from thecity,which are frequent and prolonged, Nuzum "is in chargeof the whole place,-he is the Boss "On the entire record I find that Respondent's refusal torecognize and bargain with the Union was motivated, as willhereafter appear, by a rejection of the collective-bargainingprinciple or a desire to gain time to dissipate the Union'smajority, thereby violating Section 8(a)(5) and (1) of the Act.Joy Silk Mills v. NL.R.B ,185 F.2d 732 (C A.D.C.), certdenied 341 U S.914, N L.R.B. v. Big Ben Department Stores,Inc, 396 F.2d 786 (C A. 2, 1968)On January 19, the day that the Union demanded recogni-tion by Respondent, employee John Aducci was called toNuzum's office. According to Aducci's uncontradicted testi-mony this was the first time during his entire period of 22years employment by Respondent that he was summoned tothemanager's office concerning matters other than in con-nection with some phase of his work. After some inconse-quential talk, Nuzum asked Aducci what was "new." Ap-parently concluding that Nuzum was referring to the designa-tion of the Union by Respondent's employees,s Aducci askedNuzum why he had been called and why Nuzum was not"talking to everybody that signed cards." Nuzum answeredthat all that he had to do was to talk to Aducci becausewithout him, "it," i.e., the union movement, "could not havegotten off the ground." Nuzum further told him that theCompany had lost $93,000 in 1967 and that if it did not"procede to make some money, [he] and Mr Bauman [were]going to retire to Florida."Consideration of the entire incident, viewed in light of whatfollows, convinces me that Aducci was summoned to the officeon January 19 for the purpose of ascertaining the extent of hisactivities in behalf of the Union and to subtly threaten that, ifthe movement was successful, Respondent's business would beclosedMid-State Beverages,153 NLRB 135, 141.Bauman returned from Florida on January 22 or 23.Andrew Trujillo, employed by Respondent for 25 years,testified that on the day Bauman returned, he approachedTrujillo at his work bench and asked him whether he knew"anything about a meeting the employees had concerning aunion." When Trujillo answered affirmatively, Bauman askedhim whether he had signed"one of those cards"and Trujilloacknowledged that he had done so. Bauman, who was presentin the hearing room and heard Trujillo's testimony, admittedthat he had such a conversation with Trujillo and that it was"just about like he [testified] ."On the day Bauman returned from Florida, he approachedemployee David Folden and told him that his return wasoccasioned by a telephone call he received the night before. Hefurther told him that the "first thing he did when he[returned]was to contact a Chevrolet representative atGeneral Motors to find out who he could turn his business over5Nuzum admitted that he talked to three or four employees abouttheUnion.Though he did "not directly" mention the Union, hetestified that it may have been"implied."to, or sell it." Though Bauman also told him that Respondenthad lost between $70,000 and $90,000 during the last 2 years,he added that he was, nevertheless, planning on building a newbody shop and had bought the land for it. On the same day,Bauman asked Aducci "what started all this," an inquiry whichcould, in light of a statement to Folden at about the same timethat he did not "understand why the men want to pay moneyand go union," have reference only to the union activities ofRespondent's employees.On the day, or the day following his return from Florida,while the seven men in the body shop were eating their lunch,Bauman asked to join the group. During that meeting, Baumantold the men that while in Florida he received "an urgenttelephone call and had to come home right away." He added"When I gotwind of this,the first thing I did when I got back,Icalled Chevrolet Motors, and talked to the representativesfrom Chevrolet Motors, and I asked them what I could do andwhat I couldn't do."Although Bauman, during this meeting discussed Respon-dent's losses of the previous years, on the entire record I donot credit his testimony that his return to Pittsburgh wasprompted bya sudden discoverythat he had lost $70,000 to$90,000, or that his call to General Motors about a sale wasoccasioned by his losses in the operation of his businessInstead, I find that both were occasioned by the Union'sdemand for recognition. Nor do I credit his testimony that atthe lunch meeting he told the men that unless there was animprovement in the business he "might have to liquidate "Instead, I credit the testimony of John Barbarino and HenryZaccari that, though the business losses had been discussed,Bauman told the men on this occasion "that theonly[reason]he would go out of business would be if his doctor told him togo out of business, or his wife said that he ought to get out."In light of this assurance, and there being no testimony thateither his doctor or wife had told him to go out of business, Iconclude that Bauman's reference to his call to General Motorsabout a sale of the business was intended as a veiled threat tothe employees that if the Union became their collective-bargaining representative he would sell his business.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activity set forth in section III, above,occurring in connection with Respondent's operations de-scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and on theentire record in the case, I make the followingCONCLUSIONS OF LAW1.By interrogating its employees concerning their unionmembership or activities and by threatening them with the saleof its business if the Union became their bargaining representa-tive,Respondent interfered with, restrained and coerced itsemployees in the exercise of rights guaranteed in Section 7 ofthe Act, thereby violating Section 8(a)(1) thereof.2.All service department employees, new and used cardepartment employees, and parts department employees em-ployed at Respondent's Wilkinsburg, Pennsylvania, facilities,excluding salesmen, office clerical employees and guards, BAUMAN CHEVROLET, INCprofessional employees and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times on and after January 19, 1968, the Unionhas been and presently is the representative for the purposes ofcollective bargaining of the employees in the unit describedabove and, by virtue of Section 9(a) of the Act, has been andnow is the exclusive representative of all the employees in saidunit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, or other terms andconditions of employment.4.By refusing on or about January 19, 1968, and at alltimes thereafter, to bargain collectively with the Union inrespect to rates of pay, wages, hours and other conditions ofemployment of the employees in the unit above-described,Respondent violated Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it be required to cease anddesist therefrom and that it take certain affirmative actionoutlined below which I find to be necessary to remedy and toremove the effects of the unfair labor practices and toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law andentire record and, pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERBauman Chevrolet, Inc., its officers, agents, representatives,and assigns, shall-6 In the event that the Recommended Order be adopted by theBoard, the words"a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of theUnited States Court of Appeals the words "a Decree of the United4791.Cease and desist from(a) Coercively interrogating its employees concerning theirunion membership or activities.(b) Threatening its employees with a sale of its business orother reprisal if the Union, or any other labor organization,should remain or become their collective-bargaining representa-tive.(c)Refusing to recognize and bargain with InternationalAssociation of Machinists and Aerospace Workers, District No63, AFL-CIO, as the exclusive representative of its employeesin the unit herein found appropriate.(d) In any like or similar manner interfering with, re-straining or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed andnecessary to effectuate the policies of the Act(a)Upon request, bargain collectively with the abovenamed Union with respect to rates of pay, wages, hours ofemployment and other terms and conditions of employmentof the employees in the appropriate unit described above and,if an understanding is reached, embody such understanding ina signed agreement.(b) Post at its plants in Wilkinsburg, Pennsylvania, copies ofthe attached notice marked "Appendix B" [omitted frompublication] 6 copies of such notice, on forms to be providedby the Regional Director for the Region 6, after being dulysigned by an authorized representative of Respondent, shall beposted immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places,including all places notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said "notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Region 6, inwriting,within 20 days from the date of this RecommendedOrder,what steps the Respondent has taken to complyherewith.7States Court of Appeals Enforcing an Order"shall be substituted forthe words"a Decision and Order."7 In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read:"Notify said RegionalDirector,inwriting,within 10 days from the date of this Order whatsteps the Respondents have taken to comply herewith."